Exhibit 10.9

 

[*] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and
(ii) would be competitively harmful if publicly disclosed.

 

The George Washington University

 

Patent License Agreement

 

This Patent License Agreement (this “Agreement”) is between the George
Washington University, a congressionally chartered not-for-profit corporation
(“University”) located in the District of Columbia, and Hoth Therapeutics Inc.,
a Nevada corporation having offices at One Rockefeller Plaza, Suite 1039, New
York, NY 10020 (“Company”). This Agreement is being signed on August 7, 2020
(the “Execution Date”). This Agreement will become effective as of August 7,
2020 (the “Effective Date”).

 

BACKGROUND

 

University owns certain intellectual property developed by Professor Mona
Zaghloul of the University’s School of Engineering & Applied Sciencese and
Professor Jean A. Jordan of the University’s School of Public Health relating to
the Nanohole-Array Based Sensors technology corresponding to University’s
intellectual property docket numbers [*] and [*]. University also owns certain
letters patent and/or applications for letters patent relating to the
intellectual property. Company desires to obtain an exclusive license under the
patent rights to exploit the intellectual property. Company also desires to fund
further research by Professor Mona Zaghloul and Professor Jean Jordan under a
separate agreement. University has determined that the exploitation of the
intellectual property by Company is in the best interest of University and is
consistent with its educational and research missions and goals.

 

In consideration of the mutual obligations contained in this Agreement, and
intending to be legally bound, the parties agree as follows:

 

1.LICENSE

 

1.1 License Grant. University grants to Company a license (the “License”)
according to the exclusivity and territory terms described in Appendix A to
make, have made, use, import, offer for sale and sell Licensed Products in the
Field of Use during the Term (as such terms may be defined in Sections 1.2, 6.1,
Appendix A). The License includes the right to sublicense as permitted by this
Agreement. No other rights or licenses are granted by University.

 



Page 1 of 24

 

 

1.2 Related Definitions. The term “Licensed Products” means products and
services that are made, made for, used, imported, offered for sale or sold by
Company or its Affiliates or sublicensees and that would (i) in the absence of
the License, infringe (or, in the case of pending patent applications, upon
issuance, would infringe) at least one claim of the Patent Rights or (ii) use a
process or machine covered by a claim of Patent Rights, whether the claim is
issued or pending. The term “Sublicense” means an arms-length transaction
pursuant to which Company grants an unrelated third party access to Patent
Rights and/or Technology. Any delivery of Licensed Products to an End User via
an Application Program Interface (API) shall be considered a Sale of Licensed
Product. Under the License Agreement, University will agree that End User
License Agreements will not be treated as sublicenses. The term “Patent Rights”
means all of University’s patent rights represented by or issuing from: (a) the
United States patents and patent applications listed in Exhibit A; (b) any
continuation, divisional and re-issue applications of (a); and (c) any foreign
counterparts and extensions of (a) or (b). The term “Affiliate” means a legal
entity that is controlling, controlled by or under common control with Company
and that has executed either this Agreement or a written Joinder Agreement
agreeing to be bound by all of the terms and conditions of this Agreement. For
purposes of this Section 1.2, the word “control” means (x) the direct or
indirect ownership of more than fifty percent (50%) of the outstanding voting
securities of a legal entity, (y) the right to receive fifty percent (50%) or
more of the profits or earnings of a legal entity, or (z) the right to determine
the policy decisions of a legal entity. The term “Field of Use” means the
definition agreed to in Appendix A.

 

1.3 Reservation of Rights by University. University reserves the right to use,
and to permit other non-commercial entities to use, the Patent Rights for
educational and research purposes.

 

1.4 U.S. Government Rights. The parties acknowledge that the United States
government retains rights in intellectual property funded under any grant or
similar contract with a Federal agency. The License is expressly subject to all
applicable United States government rights, including, but not limited to, any
applicable requirement that products, which result from such intellectual
property and are sold in the United States, must be substantially manufactured
in the United States.

 

1.5 Sublicense Conditions. The Company’s right to sublicense granted by
University under the License is subject to each of the following conditions:

 

(a) In each sublicense agreement, Company will prohibit the sublicensee from
further sublicensing and require the sublicensee to comply with the terms and
conditions of this Agreement.

 

(b) Within thirty (30) days after Company enters into a sublicense agreement,
Company will deliver to University a complete and accurate copy of the entire
sublicense agreement written in the English language. University’s receipt of
the sublicense agreement, however, will constitute neither an approval of the
sublicense nor a waiver of any right of University or obligation of Company
under this Agreement.

 

(c) In the event that Company causes or experiences a Trigger Event (as defined
in Section 6.4), all payments due to Company from its Affiliates or sublicensees
under the sublicense agreement will, upon notice from University to such
Affiliate or sublicensee, become payable directly to University for the account
of Company. Upon receipt of any such funds, University will remit to Company the
amount by which such payments exceed the amounts owed by Company to University.

 

(d) Company’s execution of a sublicense agreement will not relieve Company of
any of its obligations under this Agreement, including its obligation to use
commercially reasonable efforts to develop, commercialize, market and sell
Licensed Products in a manner consistent with the Development Plan. Company is
primarily liable to University for any act or omission of an Affiliate or
sublicensee of Company that would be a breach of this Agreement if performed or
omitted by Company, and Company will be deemed to be in breach of this Agreement
as a result of such act or omission.

 



Page 2 of 24

 

 

No License by Implication. Nothing in this Agreement confers by estoppel
implication or otherwise, any license or rights under any University patent
other than the Patent Rights, regardless whether such patents are dominant or
subordinate to the Patent Rights.

 

2.DILIGENCE

 

2.1 Development Plan. Company will deliver to University, within ninety (90)
days after the Effective Date, a copy of an initial development plan for the
Patent Rights (the “Development Plan”). The purpose of the Development Plan is
(a) to demonstrate Company’s capability to bring the Patent Rights to
commercialization, (b) to project the timeline for completing the necessary
tasks, and (c) to measure Company’s progress against the projections.
Thereafter, Company will deliver to University an annual updated Development
Plan no later than December 1 of each year during the Term. The Development Plan
will include, at a minimum, the information listed in Exhibit B. Company will
use commercially reasonable efforts to develop, commercialize, market and sell
Licensed Products in a manner consistent with the written Development Plan.

 

2.2 Diligence Events. The Company will use commercially reasonable efforts to
achieve each of the diligence events by the applicable completion date listed in
Appendix A. In addition to usual and reasonable terms for termination, the
University reserves the right to terminate the Agreement if Company fails to
achieve one or more diligence events on or before their respective achievement
date.

 

2.3 Diligence Resources. Until the first commercial sale of the first Licensed
Product, Company will expend resources in the development and commercialization
of the Licensed Products of amounts not less than the diligence minimums
specified in Appendix A in each 12-month period following the Effective Date. If
Company’s total expenditures for development and commercialization of Licensed
Products in any 12-month period do not meet or exceed the applicable diligence
minimum, then Company will pay to University the amount of the shortfall.
Company will make any payments of the shortfall to University together with the
next Development Plan due to University under Section 2.1.

 

3.FEES AND ROYALTIES

 

3.1 License Initiation Fee. In partial consideration of the License, Company
will pay to University no later than 30 days from the Effective Date a
non-refundable, non-creditable license initiation fee as specified in Appendix
A.

 

3.2 Equity Issuance. In partial consideration of the License, Company will issue
warrants to University no later than 30 days from the Effective Date, to
purchase the amount of shares of Company that can be bought for $200,000 at the
strike price per share at the time of warrant issuance. The University’s
warrants will vest on the following schedule: 20% at issuance, 20% each year
thereafter, resulting in 100% vesting 4 years after issuance. The University’s
warrants will have an expiration date 10 years or later from the date of
issuance.

 



Page 3 of 24

 

 

3.3 Dilution Protection. Intentionally omitted.

 

3.4 Follow-On Investments. Intentionally omitted.

 

3.5 License Maintenance Fees. In partial consideration of the License, Company
will pay to University, on each anniversary of the Effective Date until the
first Sale (as defined in Section 3.8) of the first Licensed Product, the
applicable license maintenance fee listed in Appendix A.

 

3.6 Milestone Payments. In partial consideration of the License, Company will
pay to University the applicable milestone payment listed in Appendix A after
achievement of each milestone event for each Licensed Product. Company will
provide University with written notice within thirty (30) days after achieving
each milestone.

 

For clarity, each time a milestone is achieved with respect to a Licensed
Product, then any other milestone payments with respect to earlier milestones
that have not yet been paid will be due and payable together with the milestone
payment for the milestone that is actually achieved.  For additional clarity,
milestones are due and payable on Licensed Products and on products that, upon
FDA approval, would become Licensed Products. 

 

3.7 Earned Royalties. In partial consideration of the License, Company will pay
to University a royalty as specified in Appendix A during the Quarter.

 

3.8 Related Definitions. The term “Sale” means any bona fide transaction for
which consideration is received by Company or its Affiliate or sublicensee for
the sale, use, lease, transfer or other disposition of a Licensed Product to a
third party. A Sale is deemed completed at the time that Company or its
Affiliate or sublicensee invoices, ships or receives payment for a Licensed
Product, whichever occurs first. The term “Quarter” means each three-month
period beginning on January 1, April 1, July 1 and October 1. The term “Net
Sales” means the consideration received or expected from, or the fair market
value attributable to, each Sale, less Qualifying Costs that are directly
attributable to a Sale, specifically identified on an invoice or other
documentation and actually borne by Company or its Affiliates or sublicensees.
For purposes of determining Net Sales, the words “fair market value” means the
cash consideration that Company or its Affiliates or sublicensees would realize
from an unrelated buyer in an arm’s length sale of an identical item sold in the
same quantity and at the time and place of the transaction. The term “Qualifying
Costs” means: (a) customary discounts in the trade for quantity purchased or for
wholesalers and distributors; (b) credits or refunds for claims or returns that
do not exceed the original invoice amount; (c) prepaid outbound transportation
expenses and transportation insurance premiums; and (d) sales and use taxes and
other fees imposed by and indefeasibly paid to a governmental agency.

 

3.9 Minimum Royalties. In partial consideration of the License, Company will pay
on a Quarterly basis to University the applicable minimum royalty listed in
Appendix A, if Company’s actual earned royalties under Section 3.7 for each
Quarter after the first Sale of a Licensed Product does not exceed this amount.

 



Page 4 of 24

 

 

3.10 Sublicense Fees. In partial consideration of the License, Company will pay
to University a sublicense fee specified in Appendix A of the sum of all
payments plus the fair market value of all other consideration of any kind,
received by Company from sublicensees during the Quarter, excluding: (a)
royalties paid to Company by a sublicensee based upon Sales or Net Sales by the
sublicensee; (b) equity investments in Company by a sublicensee up to the amount
of the fair market value of the equity purchased on the date of the investment;
(c) loan proceeds paid to Company by a sublicensee in an arm’s length, full
recourse debt financing to the extent that such loan is not forgiven; and (d)
sponsored research funding paid to Company by a sublicensee in a bona fide
transaction for future research to be performed by Company.

 

4.REPORTS AND PAYMENTS

 

4.1 Royalty Reports. Within forty-five (45) days after the end of each Quarter
following the first Sale, Company will deliver to University a report, certified
by the chief financial officer of Company, detailing the calculation of all
royalties, fees and other payments due to University for such Quarter. The
report will include, at a minimum, the following information for the Quarter,
each listed by product, by country: (a) the number of units of Licensed Products
constituting Sales; (b) the gross consideration invoiced, billed or received for
Sales; (c) Qualifying Costs, listed by category of cost; (d) Net Sales; (e) the
gross amount of any payments and other consideration received by Company from
sublicensees and the amounts of any deductions permitted by Section 3.8; (f) the
royalties, fees and other payments owed to University, listed by category; and
(g) the computations for any applicable currency conversions. Each royalty
report will be substantially in the form of the sample report attached as
Exhibit C.

 

4.2 Payments. Company will pay all royalties, fees and other payments due to
University under Sections 3.6, 3.7, 3.8, 3.10 within forty-five (45) days after
the end of the Quarter in which the royalties, fees or other payments accrued.

 

4.3 Records. Company will maintain, and will cause its Affiliates and
sublicensees to maintain, complete and accurate books, records and related
background information to verify Sales, Net Sales, and all of the royalties,
fees, and other payments due or paid under this Agreement, as well as the
various computations reported under Section 4.1. The records for each Quarter
will be maintained for at least five (5) years after submission of the
applicable report required under Section 4.1.

 

4.4 Audit Rights. Upon reasonable prior written notice to Company, Company and
its Affiliates and sublicensees will provide University and its accountants with
access to all of the books, records and related background information required
by Section 4.3 to conduct a review or audit of Sales, Net Sales, and all of the
royalties, fees, and other payments payable under this Agreement. Access will be
made available: (a) during normal business hours; (b) in a manner reasonably
designed to facilitate University’s review or audit without unreasonable
disruption to Company’s business; and (c) no more than once each calendar year
during the Term (as defined below) and for a period of five (5) years
thereafter. Company will pay to University within 45 days the amount of any
underpayment determined by the review or audit, plus accrued interest. If the
review or audit determines that Company has underpaid any payment by five
percent (5%) or more, then Company within 45 days will also pay the costs and
expenses of University and its accountants in connection with the review or
audit.

 

4.5 Information Rights. Company will provide to University, promptly after
filing, a copy of each annual report, proxy statement, 10-K, 10-Q and other
material report filed with the U.S. Securities and Exchange Commission.

 



Page 5 of 24

 

 

4.6 Currency. All dollar amounts referred to in this Agreement are expressed in
United States dollars. All payments will be made in United States dollars. If
Company receives payment from a third party in a currency other than United
States dollars for which a royalty or fee is owed under this Agreement, then (a)
the payment will be converted into United States dollars at the conversion rate
for the foreign currency as published in the eastern edition of the Wall Street
Journal as of the last business day of the Quarter in which the payment was
received by Company, and (b) the conversion computation will be documented by
Company in the applicable report delivered to University under Section 4.1.

 

4.7 Place of Payment. All payments by Company are payable to “The George
Washington University” and will be made to the following addresses:

 

By Check:

 

The George Washington University

c/o Technology Commercialization Office

1922 F ST NW, 4TH Floor

Washington, DC 20052

 

Attention: TCO Operations Coordinator

 

By Electronic Transfer:

 

For Patent Cost Reimbursements please include: 

“Funds should be credited to Alias 111406, Account”

 

For License Fees and Royalties please include: 

“Funds should be credited to Alias 100035, Account”

 

Beneficiary Account Number:

Beneficiary Account Type (for ACH):

Beneficiary Account Name:

Beneficiary Address:

 

 

Bank’s Name:

Bank’s Address:

 

ABA # (for ACH):

ABA # (for Wires):

SWIFT:

Checking

The George Washington University

1918 F ST NW

Washington, DC 20052

 

PNC Bank, N.A.

800 17th ST, NW

Washington, DC 20006

PNCCUS33

 

4.8 Interest. All amounts that are not paid by Company when due will accrue
interest from the date due until paid at a rate equal to one and one-half
percent (1.5%) per month (or the maximum allowed by law, if less). The payment
of such interest shall not foreclose University from exercising any other rights
it may have as a consequence of the lateness of any payment.

 



Page 6 of 24

 

 

5.CONFIDENTIALITY AND USE OF UNIVERSITY’S NAME

 

5.1 Confidentiality. Except as specifically permitted hereunder Parties hereby
agree to hold in confidence and not use on behalf of itself or others all
technology, data, samples, technical and economic information (including
economic terms hereof), commercialization, clinical and research strategies,
know-how and trade secrets provided by the other party (the “Disclosing Party”)
(collectively the “Confidential Information”), except that the term
“Confidential Information” shall not include:

 

(a)information that is or becomes part of the public domain through no fault of
the non-Disclosing Party;

 

(b)information that is obtained after the Effective Date by the non-Disclosing
Party or one of its Affiliates from any third party which is lawfully in
possession of such Confidential Information and not in violation of any
contractual or legal obligation to the Disclosing Party with respect to such
Confidential Information;

 

(c)information that is known to the non-Disclosing Party or one or more of its
Affiliates prior to the disclosure by the Disclosing Party, as evidenced by the
non-Disclosing Party’s written records; and

 

(d)information which has been independently developed by the non-Disclosing
Party without the aid or use of Confidential information as shown by competent
written evidence.

 

The party receiving the Confidential Information may disclose the Disclosing
Party’s proprietary information to the extent required to comply with, a court
or administrative subpoena or a lawful court order provided that the receiving
party first uses its best efforts to obtain an order preserving the
confidentiality of the information of the Disclosing Party and provided the
receiving party gives the Disclosing Party timely notice of the contemplated
disclosure to give the Disclosing Party an opportunity to intervene to preserve
the confidentiality of the information.

 

Upon prior review of the University, Company may disclose in a patent
application or the prosecution thereof, any Confidential Information necessary
to obtain or secure patent protection of the commercialized products or
processes.

 

Each Party intends that to the extent that any confidential information is
disclosed under this Agreement, such Confidential Information does not contain
export control-listed technology or technical data identified on any US export
control list, including the Commerce Control List (CCL) set forth in the Export
Administration Regulations at 15 CFR Part 774 and the US Munitions List (USML)
set forth in the International Traffic in Arms Regulations at 22 CFR Part 121.
Prior to one Party providing the other Party with export control-listed
information, the disclosing Party will provide advance written notice to the
receiving Party regarding the export classification of such information, and the
receiving Party must issue written approval to the disclosing Party prior to the
transmission of such information to the receiving Party. Notwithstanding any
other provision of this Agreement, the receiving Party is under no obligation to
accept export control-listed information from the disclosing Party.

 



Page 7 of 24

 

 

5.2 Use of University’s Name. Company and its Affiliates, sublicensees,
employees, and agents may not use the name, logo, seal, trademark, or service
mark (including any adaptation of them) of University or any University school,
organization, employee, student or representative, without the prior written
consent of University.

 

6.TERM AND TERMINATION

 

6.1 Term. This Agreement will commence on Effective Date and terminate upon the
later of: (a) the expiration or abandonment of the last patent to expire or
become abandoned of the Patent Rights; or (b) ten (10) years after the first
Sale of the first Licensed Product if no patent has issued from the Patent
Rights (as the case may be, the “Term”).

 

6.2 Early Termination by Company. Company may terminate this Agreement at any
time effective upon completion of each of the following conditions: (a)
providing at least sixty (60) days prior written notice to University of such
intention to terminate; (b) ceasing to make, have made, use, import, offer for
sale and sell all Licensed Products; (c) terminating all sublicenses and causing
all Affiliates and sublicensees to cease making, having made, using, importing,
offering for sale and selling all Licensed Products; and (d) paying all amounts
owed to University under this Agreement between University and Company related
to the Patent Rights, through the effective date of termination.

 

6.3 Early Termination by University. University may terminate this Agreement if:
(a) Company is more than thirty (30) days late in paying to University any
amounts owed under this Agreement and does not immediately pay University in
full, including accrued interest, upon demand (a “Payment Default”); (b) other
than a Payment Default, Company or its Affiliate or sublicensee breaches this
Agreement and does not cure the breach within forty-five (45) days after written
notice of the breach; or (c) Company or its Affiliate or sublicensee experiences
a Trigger Event.

 

6.4 Trigger Event. The term “Trigger Event” means any of the following: (a) a
material default by Company under any Agreement between Company and University
related to the Patent Rights (whether entered prior to, contemporaneous with, or
subsequent to the Effective Date) any Sponsored Research Agreement between
Company and University related to the Patent Rights (whether entered prior to,
contemporaneous with, or subsequent to the Effective Date, any of the Equity
Documents, or this Agreement, that is not cured during any specified cure
periods; (b) if Company or its Affiliate or sublicensee (i) becomes insolvent,
bankrupt or generally fails to pay its debts as such debts become due, (ii) is
adjudicated insolvent or bankrupt, (iii) admits in writing its inability to pay
its debts, (iv) suffers the appointment of a custodian, receiver or trustee for
it or its property and, if appointed without its consent, not discharged within
thirty (30) days, (v) makes an assignment for the benefit of creditors, or (vi)
suffers proceedings being instituted against it under any law related to
bankruptcy, insolvency, liquidation or the reorganization, readjustment or
release of debtors and, if contested by it, not dismissed or stayed within ten
(10) days; (c) the institution or commencement by Company or its Affiliate or
sublicensee of any proceeding under any law related to bankruptcy, insolvency,
liquidation or the reorganization, readjustment or release of debtors; (d) the
entering of any order for relief relating to any of the proceedings described in
Section 6.4(b) or (c) above; (e) the calling by Company or its Affiliate or
sublicensee of a meeting of its creditors with a view to arranging a composition
or adjustment of its debts; (f) the act or failure to act by Company or its
Affiliate or sublicensee indicating its consent to, approval of or acquiescence
in any of the proceedings described in Section 6.4(b) – (e) above; (g) the
commencement by Company of any action against University, including an action
for declaratory judgment, to declare or render invalid or unenforceable the
Patent Rights, or any claim thereof.

 



Page 8 of 24

 

 

6.5 Effect of Termination. Upon the termination of this Agreement for any
reason: (a) the License terminates; (b) Company and all its Affiliates and
sublicensees will cease all making, having made, using, importing, offering for
sale and selling all Licensed Products, except to extent permitted by Section
6.6; (c) Company will pay to University all amounts, including accrued interest,
owed to University under this Agreement and any Sponsored Research Agreement
related to the Patent Rights, through the date of termination, including
royalties on Licensed Products invoiced or shipped through the date of
termination and any sell off period permitted by Section 6.6, whether or not
payment is received prior to termination or expiration of the sell off period
permitted by Section 6.6; (d) Company will, at University’s request, return to
University all confidential information of University and provide to University
one complete copy of all data with respect to Licensed Products generated by
Company during the Term that will facilitate the further development of the
technology licensed under this Agreement; and (e) in the case of termination
under Section 6.3, all duties of University and all rights (but not duties) of
Company under this Agreement immediately terminate without further action
required by either University or Company.

 

6.6 Inventory & Sell Off. Upon the termination of this Agreement for any reason,
Company will cause physical inventories to be taken immediately of: (a) all
completed Licensed Products on hand under the control of Company or its
Affiliates or sublicensees; and (b) such Licensed Products as are in the process
of manufacture and any component parts on the date of termination of this
Agreement. Company will deliver promptly to University a copy of the written
inventory, certified by an officer of the Company. Upon termination of this
Agreement for any reason, Company will promptly remove, efface or destroy all
references to University from any advertising, labels, web sites or other
materials used in the promotion of the business of Company or its Affiliates or
sublicensees, and Company and its Affiliates and sublicensees will not represent
in any manner that it has rights in or to the Patent Rights or the Licensed
Products. Upon the termination of this Agreement for any reason other than
pursuant to Section 6.3(a) or (c), Company may sell off its inventory of
Licensed Products existing on the date of termination for a period of six (6)
months and pay University royalties on Sales of such inventory within thirty
(30) days following the expiration of such six (6) month period.

 

6.7 Survival. Company’s obligation to pay all amounts, including accrued
interest, owed to University under this Agreement will survive the termination
of this Agreement for any reason. Sections 14.10 and 14.11 and Articles 4, 5, 6,
9, 10, and 11 will survive the termination of this Agreement for any reason in
accordance with their respective terms.

 

7.PATENT PROSECUTION AND MAINTENANCE

 

7.1 Patent Control. University controls the preparation, prosecution and
maintenance of the Patent Rights and the selection of patent counsel, with input
from Company. For purposes of this Article 7, the word “maintenance” includes
any interference negotiations, claims, or proceedings, in any forum, brought by
University, Company, a third party, or the United States Patent and Trademark
Office, and any requests by University or Company that the United States Patent
and Trademark Office reexamine or reissue any patent in the Patent Rights.

 



Page 9 of 24

 

 

7.2 Payment and Reimbursement. Company agrees that the University has incurred
historically accrued attorney fees, expenses, official fees and all other
charges accumulated and invoiced to the University incident to the preparation,
filing, prosecution and maintenance of the Patent Rights (the “Past Patent
Expenses”) as specified in Appendix A. By the Past Patent Expenses Reimbursement
Date identified in Appendix A, Company will reimburse University for Past Patent
Expenses. For patent expenses not included in Appendix A, including, but not
limited to those incurred during the Term, Company will either pay directly
under a Client and Billing Agreement or reimburse University for all documented
attorneys’ fees, expenses, official fees and all other charges accumulated or
invoiced to the University incident to the preparation, filing, prosecution, and
maintenance of the Patent Rights, within thirty (30) days after Company’s
receipt of invoices for such fees, expenses and charges. University reserves the
right to require the Company to provide a deposit in advance of incurring out of
pocket patent expenses estimated by counsel to exceed $2,500. If Company fails
to reimburse patent expenses under Paragraph 7.2, or provide a requested deposit
with respect to a Patent Right, then University will be free at its discretion
and expense to either abandon such applications or patents related to such
Patent Right or to continue such preparation, prosecution and/or maintenance
activities and to the extent University has pursued protection of any patent
rights associated with such patent action will remain subject to the license
granted under this Agreement. Any abandonment of patents or applications under
Patent Rights by the University shall not affect Company’s obligation to pay
prior royalties due under this Agreement that were accrued prior to the date of
abandonment of patents or applications for such the Patent Rights.

 

7.3 Patent Marking. Company shall include appropriate marking on all Licensed
Products made, sold or otherwise disposed of by Company, which patent marking
will be in accordance with appropriate patent marking laws of the United States
and any other country in which such the Licensed Products are made, sold or
otherwise disposed of. Company will cause its Affiliates and/or sublicensees to
similarly mark any Licensed Products made, sold or otherwise disposed of by such
Affiliates or sublicensees.

 

8.INFRINGEMENT

 

8.1 Notice. Company and University will notify each other promptly, but in no
event later than five days of any infringement of the Patent Rights that may
come to their attention. Company and University will consult each other in a
timely manner concerning any appropriate response to the infringement.

 

8.2 Prosecution of Infringement. Company may prosecute any infringement of the
Patent Rights at Company’s expense, including defending against any
counterclaims or cross claims brought by any party against Company or University
regarding the Patent Rights and defending against any claim that the Patent or
Patent Rights are invalid in the course of any infringement action or in a
declaratory judgment action. University reserves the right to intervene
voluntarily and join Company in any such infringement litigation. If University
chooses not to intervene voluntarily, but University is a necessary party to the
action brought by Company, then Company may join University in the infringement
litigation. If Company decides not to prosecute any infringement of the Patent
Rights, then University may elect to prosecute such infringement independently
of Company in University’s sole discretion.

 



Page 10 of 24

 

 

8.3 Cooperation. In any litigation under this Article 8, either party, at the
request and sole expense of the other party, will cooperate to the fullest
extent reasonably possible. This Section 8.3 will not be construed to require
either party to undertake any activities, including legal discovery, at the
request of any third party, except as may be required by lawful process of a
court of competent jurisdiction. If, however, either party is required to
undertake any activity, including legal discovery, as a right of lawful process
of a court of competent jurisdiction, then Company will pay all expenses
incurred by Company and by University.

 

8.4 Control of Litigation. Company controls any litigation or potential
litigation involving the prosecution of infringement claims regarding the Patent
Rights in which University is not a party, including the selection of counsel,
all with input from University. Company must not settle or compromise any such
litigation in a manner that imposes any obligations or restrictions on
University or grants any rights to the Patent Rights, other than any permitted
sublicenses, without University’s prior written permission. University controls
any litigation or potential litigation involving the prosecution of infringement
claims regarding the Patent Rights in which University has elected to prosecute
the infringement independently of Company or has voluntarily or involuntarily
joined Company in the infringement litigation, including the selection of
counsel, all with input from Company. In all instances in which University is a
party, University reserves the right to select its own counsel. If University is
involuntarily joined as a party, University retains the right to select its own
counsel, but Company will be responsible for all litigation expenditures as set
forth in Section 8.5.

 

8.5 Recoveries from Litigation. If Company prosecutes any infringement claims
either without University as a party or with University involuntarily joined as
a party, then Company will reimburse University for University’s litigation
expenditures, including any attorneys’ fees, expenses, official fees and other
charges incurred by University, even if there are no financial recoveries from
the infringement action. Company will reimburse University within thirty (30)
days after receiving each invoice from University. After reimbursing University
for its expenditures, Company will use the financial recoveries from such
claims, if any, (a) first, to reimburse Company for its litigation expenditures;
and (b) second, to retain any remainder but to treat the remainder as either (i)
Net Sales for the purpose of determining the royalties due to University under
Section 3.7 or (ii) sublicense consideration for the purpose of determining the
sublicense fees due to University under Section 3.10, whichever would result in
a larger payment to University. If Company prosecutes any infringement claims
with University joined as a voluntary party, then any financial recoveries from
such claims will be (x) first, shared between Company and University in
proportion with their respective shares of the aggregate litigation expenditures
by Company and University; and (y) second, shared equally by Company and
University as to any remainder after Company and University have fully recovered
their aggregate litigation expenditures. If University prosecutes any
infringement claims independent of Company, then University will prosecute such
infringement at University’s expense and will retain any financial recoveries in
their entirety.

 



Page 11 of 24

 

 

9.DISCLAIMER OF WARRANTIES

 

9.1 Disclaimer. THE PATENT RIGHTS, LICENSED PRODUCTS AND ANY OTHER TECHNOLOGY
LICENSED UNDER THIS AGREEMENT ARE PROVIDED ON AN “AS IS” BASIS. UNIVERSITY MAKES
NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED
TO ANY WARRANTY OF ACCURACY, COMPLETENESS, PERFORMANCE, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, COMMERCIAL UTILITY, NON-INFRINGEMENT, ABSENCE OF
LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, OR TITLE. Specifically,
and not in limitation of the foregoing, University makes no representation or
warranty (i) regarding the validity or scope of the Licensed Products, and (ii)
that the exploitation of the Patents or Patent Rights or Licensed Products will
not infringe on any patents or other intellectual property of any third party.

 

10.LIMITATION OF LIABILITY

 

10.1 Limitation of Liability. UNIVERSITY WILL NOT BE LIABLE TO COMPANY, ITS
AFFILIATES, SUBLICENSEES, SUCCESSORS OR ASSIGNS, OR ANY THIRD PARTY WITH RESPECT
TO ANY CLAIM: ARISING FROM COMPANY’S USE OF THE PATENT RIGHTS, LICENSED PRODUCTS
OR ANY OTHER TECHNOLOGY LICENSED UNDER THIS AGREEMENT; OR ARISING FROM THE
DEVELOPMENT, TESTING, MANUFACTURE, USE OR SALE OF LICENSED PRODUCTS. UNIVERSITY
WILL NOT BE LIABLE TO COMPANY, ITS AFFILIATES, SUBLICENSEES, SUCCESSORS OR
ASSIGNS, OR ANY THIRD PARTY FOR LOST PROFITS, BUSINESS INTERRUPTION, OR
INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY KIND.

 

11.INDEMNIFICATION

 

11.1 Indemnification. Company will defend, indemnify, and hold harmless each
Indemnified Party from and against any and all Liabilities with respect to an
Indemnification Event.

 

The term “Indemnified Party” means each of University and its trustees,
officers, faculty, students, employees, contractors, and agents.

 

The term “Liabilities” means all damages, awards, deficiencies, settlement
amounts, defaults, assessments, fines, dues, penalties, costs, fees,
liabilities, obligations, taxes, liens, losses, lost profits and expenses
(including, but not limited to, court costs, interest and reasonable fees of
attorneys, accountants and other experts) that are incurred by an Indemnified
Party or awarded or otherwise required to be paid to third parties by an
Indemnified Party.

 

The term “Indemnification Event” means any Claim against one or more Indemnified
Parties arising out of or resulting from:

 

(a)the development, testing, use, manufacture, promotion, sale or other
disposition of any Patent Rights or Licensed Products by Company, its
Affiliates, sublicensees, assignees or vendors or third parties, including, but
not limited to,

 

(i)any product liability or other Claim of any kind related to use by a third
party of a Licensed Product,

 



Page 12 of 24

 

 

(ii)any Claim by a third party that the practice of any of the Patent Rights or
the design, composition, manufacture, use, sale or other disposition of any
Licensed Product infringes or violates any patent, copyright, trade secret,
trademark or other intellectual property right of such third party, and

 

(iii)any Claim by a third party relating to clinical trials or studies for
Licensed Products;

 

(b)any material breach of the Transaction Agreements by Company or its
Affiliates or sublicensees;

 

(c)any Claim arising from, relating to or in connection with Company’s capital
or debt raising activities, including but not limited to its private placement
memorandum, stock purchase agreements, convertible purchase arrangements and/or
debt instruments, and/or Company’s written or oral statements and/or
representations made about University in all such capital or debt raising
activities; and

 

(d)the enforcement of this Article 11 by any Indemnified Party.

 

The term “Claim” means any charges, complaints, actions, suits, proceedings,
hearings, investigations, claims or demands.

 

11.2 Reimbursement of Costs. Company will pay directly all Liabilities incurred
for defense or negotiation of any Claim or will reimburse University for all
documented Liabilities incident to the defense or negotiation of any Claim
within thirty (30) days after Company’s receipt of invoices for such fees,
expenses and charges.

 

11.3 Control of Litigation. Company controls any litigation or potential
litigation involving the defense of any Claim, including the selection of
counsel, with input from University. University reserves the right to protect
its interest in defending against any Claim by selecting its own counsel, with
any attorneys’ fees and litigation expenses paid for by Company, pursuant to
Sections 11.1 and 11.2.

 

11.4 Other Provisions. Company will not settle or compromise any Claim giving
rise to Liabilities in any manner that imposes any restrictions or obligations
on University or grants any rights to the Patent Rights or the Licensed Products
without University’s prior written consent. If Company fails or declines to
assume the defense of any Claim within thirty (30) days after notice of the
Claim, or fails to reimburse an Indemnified Party for any Liabilities pursuant
to Sections 11.1 and 11.2 within the thirty (30) day time period set forth in
Section 11.2, then University may assume the defense of such Claim for the
account and at the risk of Company, and any Liabilities related to such Claim
will be conclusively deemed a liability of Company. The indemnification rights
of the Indemnified Parties under this Article 11 are in addition to all other
rights that an Indemnified Party may have at law, in equity or otherwise.

 

12.INSURANCE

 

12.1 Coverages. Company will procure and maintain insurance policies for the
following coverages with respect to personal injury, bodily injury and property
damage arising out of Company’s performance under this Agreement: (a) during the
Term, comprehensive general liability, including broad form and contractual
liability, in a minimum amount of $2,000,000 combined single limit per
occurrence and in the aggregate; (b) prior to the commencement of clinical
trials involving Licensed Products, clinical trials coverage in a minimum amount
of $3,000,000 combined single limit per occurrence and in the aggregate; and (c)
prior to the Sale of the first Licensed Product, product liability coverage, in
a minimum amount of $2,000,000 combined single limit per occurrence and in the
aggregate. University may review periodically the adequacy of the minimum
amounts of insurance for each coverage required by this Section 12.1, and
University reserves the right to require Company to adjust the limits
accordingly. The required minimum amounts of insurance do not constitute a
limitation on Company’s liability or indemnification obligations to University
under this Agreement.

 



Page 13 of 24

 

 

12.2 Other Requirements. The policies of insurance required by Section 12.1 will
be issued by an insurance carrier with an A.M. Best rating of “A” or better and
will name University as an additional insured with respect to Company’s
performance under this Agreement. Company will provide University with insurance
certificates evidencing the required coverage within thirty (30) days after the
Effective Date and the commencement of each policy period and any renewal
periods. Each certificate will provide that the insurance carrier will notify
University in writing at least thirty (30) days prior to the cancellation or
material change in coverage.

 

13.COMPANY’S REPRESENTATIONS AND WARRANTIES

 

13.1 Organization, Good Standing and Qualification. Company is a corporation,
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has all requisite corporate power and authority to conduct
on its business, to execute and deliver this Agreement, and to consummate the
transactions contemplated by this Agreement.

 

13.2 Authorization. All corporate action on the part of Company, its officers,
directors and members or stockholders necessary for the authorization, execution
and delivery of this Agreement, the performance of all obligations of Company
hereunder and this Agreement, when executed and delivered by Company, will
constitute valid and legally binding obligations of Company, enforceable against
Company in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

14.ADDITIONAL PROVISIONS

 

14.1 Independent Contractors. The parties are independent contractors. Nothing
contained in this Agreement is intended to create an agency, partnership or
joint venture between the parties. At no time will either party make commitments
or incur any charges or expenses for or on behalf of the other party.

 

14.2 No Discrimination. Neither University nor Company will discriminate against
any employee or applicant for employment because of race, color, sex, sexual or
affectional preference, age, religion, national or ethnic origin, handicap, or
veteran status.

 



Page 14 of 24

 

 

14.3 Compliance with Laws. Company must comply with all prevailing laws, rules
and regulations that apply to its activities or obligations under this
Agreement. For example, Company will comply with applicable United States export
laws and regulations, including, but not limited to, the export laws and
regulations of the United States, and will not sell, transfer, export or
re-export any such Licensed Products or information to any persons or any third
parties with regard to which there exist grounds to suspect or believe that they
are violating such laws. The transfer of certain technical data and commodities
may require a license from the applicable agency of the United States government
and/or written assurances by Company that Company will not export data or
commodities to certain foreign countries without prior approval of the agency.
University does not represent that no license is required, or that, if required,
the license will issue.

 

14.4 Modification, Waiver & Remedies. This Agreement may only be modified by a
written amendment that is executed by an authorized representative of each
party. Any waiver must be express and in writing. No waiver by either party of a
breach by the other party will constitute a waiver of any different or
succeeding breach. Unless otherwise specified, all remedies are cumulative.

 

14.5 Assignment & Hypothecation. Company may not assign this Agreement or any
part of it, either directly or by merger or operation of law, without the prior
written consent of University. University will not unreasonably withhold or
delay its consent, provided that: (a) at least thirty (30) days before the
proposed transaction, Company gives University written notice and such
background information as may be reasonably necessary to enable University to
give an informed consent; (b) the assignee agrees in writing to be legally bound
by this Agreement and to deliver to University an updated Development Plan
within forty-five (45) days after the closing of the proposed transaction; and
(c) Company provides University with a copy of assignee’s undertaking. Any
permitted assignment will not relieve Company of responsibility for performance
of any obligation of Company that has accrued at the time of the assignment.
Company will not grant a security interest in the License or this Agreement
during the Term. Any prohibited assignment or security interest will be null and
void.

 

14.6 Notices. Any notice or other required communication (each, a “Notice”) must
be in writing, addressed to the party’s respective Notice Address listed on the
signature page, and delivered: (a) personally; (b) by certified mail, postage
prepaid, return receipt requested; (c) by recognized overnight courier service,
charges prepaid; or (d) by facsimile. A Notice will be deemed received: if
delivered personally, on the date of delivery; if mailed, five (5) days after
deposit in the United States mail; if sent via courier, one (1) business day
after deposit with the courier service; or if sent via facsimile, upon receipt
of confirmation of transmission provided that a confirming copy of such Notice
is sent by certified mail, postage prepaid, return receipt requested.

 

14.7 Severability & Reformation. If any provision of this Agreement is held to
be invalid or unenforceable by a court of competent jurisdiction, then the
remaining provisions of this Agreement will remain in full force and effect.
Such invalid or unenforceable provision will be automatically revised to be a
valid or enforceable provision that comes as close as permitted by law to the
parties’ original intent.

 

14.8 Headings & Counterparts. The headings of the articles and sections included
in this Agreement are inserted for convenience only and are not intended to
affect the meaning or interpretation of this Agreement. This Agreement may be
executed in several counterparts, all of which taken together will constitute
the same instrument.

 



Page 15 of 24

 

 

14.9 Governing Law. This Agreement and all amendments, exhibits, modifications,
alterations, or supplements hereto, and the rights of the parties hereunder,
shall be construed under and governed by the laws of the District of Columbia,
without regard to principles of conflict of laws thereof which may require the
application of the law of another jurisdiction.

 

14.10 Dispute Resolution. If a dispute arises between the parties concerning any
right or duty under this Agreement, then the parties will confer, as soon as
practicable, in an attempt to resolve the dispute. If the parties are unable to
resolve the dispute amicably, then the parties will submit to the exclusive
jurisdiction of, and venue in, the state and Federal courts located in the
Washington, DC with respect to all disputes arising under this Agreement.

 

14.11 Integration. This Agreement with its Appendix and Exhibits, contain the
entire agreement between the parties with respect to the Patent Rights and the
License and supersede all other oral or written representations, statements, or
agreements with respect to such subject matter, including but not limited to the
Term Sheet.

 

[SIGNATURES TO FOLLOW]

 



Page 16 of 24

 

 

Each party has caused this Agreement to be executed by its duly authorized
representative.

 

THE GEORGE WASHINGTON UNIVERSITY   HOTH THERAPEUTICS, INC.       By:  /s/ Mark
Diaz   By:  /s/ Robb Knie Name:  Mark Diaz   Name: Robb Knie Title: Executive
Vice President and CFO   Title: CEO Date: August 7, 2020   Date: August 3, 2020

 

Addresses:

 

Technology Commercialization Office Hoth Therapeutics The George Washington
University One Rockefeller Plaza, Suite 1039 1922 F ST NW, 4TH Floor New York,
NY 10020 Washington DC, 20052   Attention: TCO Operations Coordinator Attention:
Hayley Behrmann     Required copy to:   The George Washington University  
Office of the General Counsel   2100 Pennsylvania Avenue NW, Washington DC,
20052   Attention: General Counsel   202-994-6503; ogc@gwu.edu  

 

Page 17 of 24

 

 

APPENDIX A – Key License Terms

 

1.License Grant.

 

a.Technology:

 

(1). GW Docket [*] titled, “[*]” protected by U.S. Patent Application No. [*].

 

(2). GW Docket [*] for “[*]”

 

b.Exclusivity: exclusive

 

c.Territory: worldwide

 

d.Field of Use: virus sensing and detection

 

2.Diligence.

 

a.Diligence Minimums: each year $[*].

 

b.Diligence Events: listed in the table below

  

DILIGENCE EVENT  COMPLETION DATE Commiting at least $[*] to the University in
research funding for COVID-19 sensing by executing Sponsored Research Agreement 
September 30, 2020 Request Meeting with Government Agency to Discuss Technology 
January 30, 2021 Filing of FDA Application Fast Track  October 30, 2021 First
Sale of the Licensed Product or Licensed Service  January 30, 2022

 

3.Fees and Royalties.

 

a.License Initiation Fee: $[*]

 

b.Equity: Refer to Section 3.2 for terms related to warrants.

 

c.License Maintenance Fees: First year: $[*]. Second year and thereafter: $[*].

 

d.Milestone Payments: Per table below.

 



Page 18 of 24

 

 

MILESTONE   PAYMENT  Initiation of clinical trials   $ [*]  Receipt of
regulatory approval for commercial sales   $ [*] 

 

e.Earned Royalties: [*] % of Net Sales

 

f.Minimum Royalties: First 4 Quarters after first sale = $[*]. Next 8 Quarters =
$[*]. Next 8 Quarters = $[*]. All Quarters thereafter = $[*].

 

g.Sublicense Fee: [*]%.

 

4.Patent Costs.

 

a.Past Patent Expenses: Past Patent Expenses billed to University through August
1, 2020 that have not yet been reimbursed amount to $[*]. Past Patent Expenses
may also include work incurred by University prior to Effective Date, but that
has not been billed to University by Effective Date.

 

b.By thirty (30) days after the Effective Date (the “Past Patent Expenses
Reimbursement Date”) Company will reimburse University for all patent and legal
expenses with respect to the Patent Rights incurred by University prior to
Effective Date.

 

c.Ongoing patent costs to be reimbursed by Company or paid directly according to
Section 7.2 of this Agreement.

 

Page 19 of 24

 

 

EXHIBIT INDEX

 

Exhibit A Patents and Patent Applications in Patent Rights     Exhibit B Minimum
Contents of Development Plan     Exhibit C

Format of Royalty Report

    Exhibit D Invoice of Past Patent Costs

 



Page 20 of 24

 

 

Exhibit A

 

Patents and Patent Applications in Patent Rights

 

              GW Reference Status Country

Application

Number

Title Inventors [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]

 



Page 21 of 24

 

 

Exhibit B

 

Minimum Contents of Development Plan

 

The initial Development Plan and each annual update to the Development Plan
shall include, at a minimum, the following information:

 

●The date of the Development Plan and the reporting period covered by the
Development Plan.

 

●Identification and nature of each active relationship between Company and its
Affiliates, sublicensees or subcontractors in the research, development or
commercialization of Licensed Products or Patent Rights

 

●Significant projects completed during the reporting period by Company or its
Affiliates, sublicensees or subcontractors in the research, development or
commercialization of Licensed Products or Patent Rights.

 

●Significant projects currently being performed by Company or its Affiliates,
sublicensees or subcontractors in the research, development or commercialization
of Licensed Products or Patent Rights.

 

●Future projects expected to be undertaken during the next reporting period by
Company or its Affiliates, sublicensees or subcontractors in the research,
development or commercialization of Licensed Products or Patent Rights.

 

●Projected timelines to product launch of each Licensed Product prior to first
Sale.

 

●Projected annual Net Sales for each Licensed Product after first Sale.

 

●Significant changes to the current Development Plan since the previous
Development Plan and the reasons for the changes.

 

●Significant assumptions underlying the Development Plan and the future
variables that may cause significant changes to the Development Plan.

 

Page 22 of 24

 

 

Exhibit C

 

Format of Royalty Report

  

[ex10-9_001.jpg]

 



Page 23 of 24

 

 

Exhibit D

 

Invoice of Past Patent Costs

 

[*]

 

 

Page 24 of 24



 

 